

113 S2484 RS: South Pacific Fisheries Convention Implementation Act
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 622113th CONGRESS2d SessionS. 2484IN THE SENATE OF THE UNITED STATESJune 17, 2014Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 8, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo implement the Convention on the Conservation and Management of the High Seas Fishery Resources
			 in the South Pacific Ocean, as adopted at Auckland on November 14, 2009,
			 and for other purposes.1.Short titleThis Act may be cited as the
		  South Pacific Fisheries Convention Implementation Act.2.DefinitionsIn this Act:(1)Advisory CommitteeThe term Advisory Committee means the advisory committee established under section 3.(2)CommissionThe term Commission means the South Pacific Fisheries Commission established pursuant to the South Pacific Fisheries
			 Convention.(3)CommissionerThe term Commissioner means a U.S. Commissioner appointed under section 3.(4)Convention AreaThe term Convention Area means—(A)the waters of the Pacific Ocean beyond areas of national jurisdiction and in accordance with
			 international law jurisdiction, bounded by the 10° parallel of north
			 latitude and the 20° parallel of south latitude and by the 135° meridian
			 of east longitude and the 150° meridian of west longitude; and(B)the waters of the Pacific Ocean beyond areas of national jurisdiction and in accordance with
			 international law jurisdiction—(i)east of a line extending south along the 120° meridian of east longitude from the outer limit of
			 the national jurisdiction of Australia off the south coast of Western
			 Australia to the intersection with the 55° parallel of south latitude;
			 then due east along the 55° parallel of south latitude to the intersection
			 with the 150° meridian of east longitude; then due south along the 150°
			 meridian of east longitude to the intersection with the 60° parallel of
			 south latitude;(ii)north of a line extending east along the 60°  parallel of south latitude from the 150° meridian of
			 east longitude to the intersection with the 67° 16' meridian of west
			 longitude;(iii)west of a line extending north along the 67° 16' meridian of west longitude from the 60° parallel
			 of south latitude to its intersection with the outer limit of the national
			 jurisdiction of Chile; then along the outer limits of the national
			 jurisdictions of Chile, Peru, Ecuador and Colombia to the intersection
			 with the 2° parallel of north latitude; and(iv)south of a line extending west along the 2° parallel of north latitude (but not including the
			 national jurisdiction of Ecuador (Galapagos Islands)) to the intersection
			 with the 150°	meridian of west longitude; then due north along the 150° 
			 meridian of west longitude to its intersection with 10° parallel of north
			 latitude; then west along the 10° parallel of north latitude to its
			 intersection with the outer limits of the national jurisdiction of the
			 Marshall Islands; and then generally south and around the outer limits of
			 the national jurisdictions of Pacific States and territories, New Zealand
			 and Australia until it connects to the commencement of the line described
			 in clause (i).(5)CouncilThe term Council means the Western Pacific Regional Fishery Management Council.(6)Exclusive economic zoneThe term exclusive economic zone means the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983.(7)Fishery resources(A)In generalThe term fishery resources means all fish within the Convention Area.(B)InclusionsThe term fishery resources includes mollusks, crustaceans, and other living
			 marine resources as may be decided by the Commission.(C)ExclusionsThe term fishery resources does not include—(i)sedentary species in so far as they are subject to the national jurisdiction of coastal States
			 pursuant to Article 77 paragraph 4 of the 1982 Convention;(ii)highly migratory species listed in Annex I of the 1982 Convention;(iii)anadromous species;(iv)catadromous species;(v)marine mammals;(vi)marine reptiles; or(vii)sea birds.(8)Fishing(A)In generalThe term fishing means—(i)the actual or attempted searching for, catching, taking, or harvesting of fishery resources;(ii)engaging in any activity that can reasonably be expected to result in the locating, catching,
			 taking, or harvesting of fishery resources for any purpose;(iii)transshipment and any operation at sea in direct support of, or in preparation for, any activity
			 described
			 in this subparagraph; and(iv)the use of any vessel, vehicle, aircraft, or hovercraft, in relation to any activity described in
			 clauses (i) through (iii).(B)ExclusionsThe term fishing does not include any operation related to an emergency involving the health or safety of a crew
			 member or the safety of a fishing vessel.(9)Fishing vesselThe term fishing vessel means any vessel used or intended for use for the purpose of fishing, including a support ship,
			 a carrier vessel, or any other vessel directly involved in such fishing
			 operations.(10)PanelThe term Panel means the Western Pacific Regional Fishery Management Council’s Advisory Panel.(11)PersonThe term person means—(A)any individual, whether or not a citizen or national of the United States;(B)any corporation,
			 partnership, association, or other entity, whether or not organized or
			 existing under the laws of any State; and(C)any Federal, State, local,
			 tribal, or foreign government or any entity of such government.(12)SecretaryThe term Secretary means the Secretary of Commerce.(13)South Pacific Fisheries ConventionThe term South Pacific Fisheries Convention means the Convention on the Conservation and Management of the High Seas Fishery Resources in the
			 South Pacific Ocean (including any annexes, amendments, or protocols that
			 are in force, or have come into force, for the United States), which was
			 adopted at Auckland on November 14, 2009.(14)StateThe term State means each of the several States of the United States, the District of Columbia, American Samoa,
			 Guam, and any other commonwealth, territory, or possession of the United
			 States.(15)TransshipmentThe term transshipment means the unloading of all or any of the fishery resources or fishery resource products derived
			 from fishing in the
			 Convention Area on board a fishing vessel to another fishing vessel either
			 at sea or in port.(16)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.3.Appointment of United States Commissioner(a)AppointmentThe United States shall be represented on the Commission by 1 U.S. Commissioner. The
			 President shall appoint an individual to serve on the Commission at the
			 pleasure of the President. In making an appointment, the President shall
			 select an individual who is knowledgeable or
			 experienced concerning fishery resources in the South Pacific Ocean.(b)Alternate CommissionersThe Secretary of State, in consultation with the Secretary, may designate from time to time and for
			 periods of time considered appropriate an alternate Commissioner to the
			 Commission. An alternate Commissioner may exercise all powers and duties
			 of a Commissioner in the absence, for whatever reason, of a Commissioner
			 appointed under subsection (a).(c)Administrative matters(1)Employment statusAn individual serving as a Commissioner, or as an alternate Commissioner, other than an officer or
			 employee of the U.S. Government,
			 shall not be considered a Federal employee, except for the purposes of
			 injury
			 compensation or tort claims liability as provided in chapter 81 of title
			 5, United States Code
			 and chapter 171 of title 28, United States Code.(2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an officer of the
			 United States while so serving, shall receive no compensation for the
			 individual’s services as such Commissioner or alternate Commissioner.(3)Travel expenses(A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate 
			 Commissioner in accordance with the Federal Travel Regulations and
			 sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States
			 Code.(B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State
			 under this paragraph.(d)Advisory committee(1)Establishment of permanent advisory committee(A)MembershipThere is established an advisory committee which shall be composed of—(i)not less than 15 nor more than 20 individuals appointed by the Secretary in
			 consultation with the Commissioner, who shall select such individuals
			 from the various groups concerned with the fishery resources covered by
			 the South Pacific Fisheries Convention, providing, to the maximum extent
			 practicable, an equitable balance among such groups; and(ii)the chairperson of the Panel or the chairperson’s
			 designee.(B)Terms and privilegesEach member of the Advisory Committee shall serve for a term of 2 years and shall be eligible for
			 reappointment. The Commissioner shall notify in advance the
			 Advisory Committee of each meeting of the Commission. The
			 Advisory Committee may attend each meeting and may examine and be heard on
			 all proposed programs of investigation, reports, recommendations, and
			 regulations of the Commission.(C)ProceduresThe Advisory Committee shall determine its organization and prescribe its practices and procedures
			 for carrying out its functions under this Act, the South Pacific Fisheries
			 Convention, and the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1801 et seq.). The Advisory Committee shall publish and
			 make
			 available to the public a statement of its organization, practices, and
			 procedures. A majority of the members of the Advisory Committee shall
			 constitute a quorum to conduct business. Meetings of the Advisory
			 Committee, except when in executive session, shall be open to the public.
			 Prior notice of each non-executive meeting shall be made public in a
			 timely fashion. The Advisory Committee shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).(D)Provision of informationThe Secretary and the Secretary of State shall furnish the Advisory Committee with relevant
			 information concerning fishery resources and international fishery
			 agreements.(2)Administrative matters(A)Support servicesThe Secretary shall provide to the Advisory Committee in a timely manner such administrative and
			 technical support services as are necessary to function effectively.(B)Compensation; status; expensesAn individual appointed to serve as a member of the Advisory Committee—(i)shall serve without pay, but while away from the individual’s home or regular place of business in
			 the performance of services for the Advisory Committee shall be allowed
			 travel expenses, including per diem in lieu of subsistence, in the same
			 manner as
			 a person employed intermittently in the Government service is allowed
			 expenses under section 5703 of title 5, United States Code; and(ii)shall not be considered a Federal employee, except for the purposes of injury compensation or tort
			 claims liability as provided in chapter 81 of title 5, United States Code
			 and chapter 171 of
			 title 28, United States Code.(e)Memorandum of understandingFor fishery resources in the Convention Area, the Secretary, in coordination with the
			 Secretary of State, shall develop a memorandum of understanding with the
			 Council, that clarifies the role of the
			 Council with respect to—(1)participation in U.S. delegations to international fishery organizations in the Pacific Ocean,
			 including government-to-government consultations;(2)providing formal recommendations to the Secretary and the Secretary of State regarding necessary
			 measures for both domestic and foreign vessels fishing for fishery
			 resources;(3)coordinating positions with the U.S. delegation for presentation to the appropriate international
			 fishery organization; and(4)recommending those domestic fishing regulations that are consistent with the actions of the
			 international fishery organization, for approval and implementation under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1801 et seq.).4.Authority and responsibility of the Secretary of StateThe Secretary of State may—(1)receive and transmit, on behalf of the United States, reports, requests, recommendations,
			 proposals, decisions, and other communications of and to the Commission;(2)in consultation with the Secretary, approve, disapprove, object to, or withdraw objections to
			 bylaws and rules, or amendments thereof, adopted by the Commission;(3)with the concurrence of the Secretary, approve or disapprove the general
			 annual program of the Commission with respect to conservation and
			 management measures and other measures proposed or adopted in accordance
			 with the South Pacific Fisheries Convention; and(4)act upon, or refer to other appropriate authority, any communication under paragraph (1).5.Rulemaking authority of the Secretary of Commerce(a)Promulgation of regulationsThe Secretary, in consultation with the Secretary of State and, with respect to enforcement
			 measures, the Secretary of the department in which the Coast Guard is
			 operating, is authorized to promulgate such regulations as may be
			 necessary to carry out U.S. international obligations under the South
			 Pacific Fisheries Convention and this Act, including recommendations and
			 decisions adopted by the Commission. If the Secretary has discretion in
			 the implementation of 1 or more measures adopted by the Commission that
			 would govern fishery resources under the authority of the Council, the
			 Secretary
			 may promulgate, to the extent practicable
			 within the implementation schedule of the South Pacific Fisheries
			 Convention and any recommendations and decisions adopted by the
			 Commission, such regulations in accordance with the procedures
			 established by the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1801 et seq.).(b)Judicial review of regulations(1)In generalRegulations promulgated by the Secretary under this Act shall be subject to judicial review to the
			 extent authorized by, and in accordance with, chapter 7 of title 5, United
			 States Code, if a
			 petition for such review is filed not later than 30 days after the date on
			 which
			 the regulations are promulgated or the action is published in the Federal
			 Register, as applicable.(2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition
			 filed in accordance with paragraph (1), not later than 30 days after
			 the date the Secretary is served with that petition, except that the
			 appropriate court may extend the period for filing such a response upon a
			 showing by the Secretary of good cause for that extension.(3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record
			 for the regulations that are the subject of the petition.(4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall
			 assign the matter for hearing at the earliest possible date.6.Enforcement(a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating—(1)shall administer and enforce this Act and any regulations issued under this Act, except to the
			 extent otherwise provided for in the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1801 et seq.); and(2)may request and utilize on a reimbursed or non-reimbursed basis the assistance, services,
			 personnel, equipment, and facilities of other Federal departments and
			 agencies in the administration and enforcement of this Act.(b)Additional authorityThe Secretary may conduct, and may request and utilize on a reimbursed or non-reimbursed basis the
			 assistance,
			 services, personnel, equipment, and facilities of other Federal
			 departments and agencies in—(1)scientific, research, and other programs under this Act;(2)fishing operations and biological experiments for purposes of scientific
			 investigation or other purposes necessary to implement the South Pacific
			 Fisheries Convention;(3)the collection, utilization, and disclosure of such information as may be necessary to implement
			 the South Pacific Fisheries Convention, subject to sections 552 and 552a
			 of title 5, United States Code, and section 402(b) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1881a(b));(4)if recommended by the Commissioner or proposed by the Council, the assessment and collection of
			 fees, not to exceed 3 percent of the ex-vessel value of fish
			 harvested by vessels of the United States from fishery
			 resources managed under this Act, to recover the actual costs to the
			 United States of management and enforcement under this Act, which shall be
			 deposited as an offsetting collection in, and credited to, the account
			 providing appropriations to carry out the functions of the Secretary under
			 this Act; and(5)the issuance of permits to owners and operators of U.S. vessels to fish in the	Convention Area
			 seaward of the U.S. exclusive economic zone, under such terms and
			 conditions as the Secretary may prescribe, including the period of time
			 that
			 a permit is valid.(c)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management
			 programs administered under this Act, the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna
			 Act of 1988 (16
			 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16 U.S.C. 1821
			 note) (relating to Pacific albacore tuna), the Atlantic Tunas Convention
			 Act (16 U.S.C. 971 et seq.), and the Western and Central Pacific Fisheries
			 Convention Implementation Act (16 U.S.C. 6901 et seq.).(d)Secretarial actionsExcept as provided under subsection (e), the Secretary and the Secretary of the department in which
			 the Coast Guard is operating shall
			 prevent any person from violating this Act in the same manner, by the same
			 means, and with the same jurisdiction, powers, and duties as though
			 sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into
			 and
			 made a part of this Act. Any person that violates any provision of this
			 Act is subject to the penalties and entitled to the privileges and
			 immunities provided in the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.) in the same manner, by the same
			 means, and with the same jurisdiction, power, and duties as though
			 sections 308 through 311 of that Act (16 U.S.C. 1858, 1859, 1860, 1861)
			 were
			 incorporated into and made a part of this Act.(e)Jurisdiction of the courts(1)In generalSubject to paragraphs (2) and (3), the district courts of the United States shall have exclusive
			 jurisdiction over any case or
			 controversy arising under the provisions of this Act, and any such court
			 may at any time—(A)enter restraining orders or prohibitions;(B)issue warrants, process in rem, or other process;(C)prescribe and accept satisfactory bonds or other security; and(D)take such other actions as are in the interest of justice.(2)Hawaii and Pacific insular areasIn the
			 case of Hawaii or any possession of the United States in the Pacific
			 Ocean, the appropriate court is the United States District Court for the
			 District of Hawaii, except that—(A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for
			 the District of Guam; and(B)in the case of the Northern Mariana Islands, the appropriate court is the United States District
			 Court for the District of the Northern Mariana Islands.(3)ConstructionEach violation shall be a separate offense and the offense shall be deemed to have been committed
			 not only in the district where the violation first occurred, but also in
			 any other district authorized by law. Any offense not committed in any
			 district is subject to the venue provisions of section 3238 of title 18,
			 United States Code.(f)Confidentiality(1)In generalAny information submitted to the Secretary in compliance with any requirement under this Act shall
			 be confidential and may not be disclosed, except—(A)to a Federal employee who is responsible for administering, implementing, and enforcing this Act;(B)to the Commission, in accordance with requirements in the South Pacific Fisheries Convention and
			 decisions of the Commission, and, insofar as possible, in accordance with
			 an agreement with the Commission that prevents public disclosure of the
			 identity or business of any person;(C)to a State or Marine Fisheries Commission employee pursuant to an agreement with the Secretary
			 that prevents public disclosure of the identity of any business or
			 individual;(D)when required by court order; or(E)when the Secretary has obtained written authorization from the person submitting such information
			 to release such information to another person for a reason not otherwise
			 provided for in this paragraph, and such release does not violate other
			 requirements of this Act.(2)Use of information(A)In generalExcept as provided under subparagraph (B), the Secretary shall promulgate regulations
			 regarding the procedures the Secretary considers necessary to preserve the
			 confidentiality of information under this Act.(B)ExceptionThe Secretary may release or make public information submitted under this Act if the information is
			 in any aggregate or summary form that does not directly or indirectly
			 disclose the identity or business of any person.(3)Rule of constructionNothing in this subsection shall be interpreted or construed to prevent the use for conservation
			 and management purposes by the Secretary of any information submitted
			 under this Act.7.Prohibited acts(a)In generalIt is unlawful for any person—(1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act;(2)to use any fishing vessel to engage in fishing after the revocation, or during the period of
			 suspension, on an applicable permit issued under this Act;(3)to refuse to permit any officer authorized to enforce the provisions of this Act to board a fishing
			 vessel subject to such person’s control for the purposes of conducting any
			 search, investigation, or inspection in connection with the enforcement of
			 this Act or the South Pacific Fisheries Convention;(4)to forcibly assault, resist, oppose, impede, intimidate, or interfere with any such authorized
			 officer in the conduct of any search, investigation, or inspection in
			 connection with the enforcement of this Act or the South Pacific Fisheries
			 Convention;(5)to resist a lawful arrest for any act prohibited by this Act;(6)to knowingly and willfully ship, transport, offer for sale, sell, purchase, import, export, or have
			 custody, control, or
			 possession of, any fishery resource taken or retained in violation of this
			 Act or any
			 regulation, permit, or agreement referred to in paragraph (1) or (2);(7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person,
			 knowing that such other person has committed any act prohibited by this
			 section;(8)to knowingly and willfully submit to the Secretary false information (including false information
			 regarding the capacity and extent to which a United States fish processor,
			 on an annual basis, will process a portion of the optimum yield of a
			 fishery that will be harvested by fishing vessels of the United States),
			 regarding any matter that the Secretary is considering in the course of
			 carrying out this Act;(9)to forcibly assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with
			 any observer on a vessel under this Act, or any data collector employed by
			 or
			 under contract to any person to
			 carry out responsibilities under this Act;(10)to engage in fishing in violation of any regulation adopted pursuant to this Act;(11)to knowingly and willfully ship, transport, purchase, sell, offer for sale, import, export, or have
			 in custody, possession,
			 or control any fishery resource taken or retained in violation of such
			 regulations;(12)to fail to make, keep, or furnish any catch returns, statistical records, or other reports required
			 to be made, kept, or furnished under this Act;(13)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of
			 the United States; or(14)to import, in violation of any regulation adopted pursuant to this Act, any fishery
			 resource in
			 any form of those species subject to regulation pursuant to a
			 recommendation, resolution, or decision of the Commission, or any fishery
			 resource in
			 any form not under regulation but under investigation by the Commission,
			 during the period the fishery resource has been denied entry in accordance
			 with the
			 provisions of this Act.(b)Entry certificationIn the case of any fishery resource described in subsection (a) offered for entry into the United
			 States, the
			 Secretary shall require proof satisfactory to the Secretary
			 that the fishery resource is not ineligible for such entry under the terms
			 of this Act.8.Cooperation in carrying out Convention(a)Federal and State agencies; private institutions and organizationsThe Secretary may cooperate with any Federal agency, any public or private institution or
			 organization within the United States or abroad, and, through the
			 Secretary of State, a duly authorized official of the government of any
			 party to the South Pacific Fisheries Convention, in carrying out
			 responsibilities under this Act.(b)Scientific and other programs; facilities and personnelEach Federal agency is authorized, upon the request of the Secretary, to cooperate in the conduct
			 of scientific and other programs and to furnish facilities and personnel
			 for the purpose of assisting the Commission in carrying out its duties
			 under the South Pacific Fisheries Convention.(c)Sanctioned fishing operations and biological experimentsNothing in this Act, or in the laws of any State, prevents the Secretary or the Commission from—(1)conducting or authorizing the conduct of fishing operations and biological experiments at any time
			 for purposes of scientific investigation; or(2)discharging any other duties prescribed by the South Pacific Fisheries Convention.(d)State jurisdiction not affectedExcept as provided in subsection (e), nothing in this Act shall be construed to
			 diminish or to increase the jurisdiction of any State in the territorial
			 sea of the United States.(e)Application of regulations(1)In generalRegulations promulgated under this Act shall apply within the boundaries of any
			 State bordering on the Convention Area if—(A)the Secretary has provided notice to the State;(B)the State does not request a formal agency hearing; and(C)the Secretary determines that the State—(i)has not, within a reasonable period of time after the promulgation of regulations under this Act,
			 enacted laws that implement the recommendations of the Commission within
			 the boundaries of the State; or(ii)has enacted laws that implement the recommendations of the Commission within the boundaries of the
			 State that—(I)are less restrictive than the regulations promulgated under this Act; or(II)are not effectively enforced.(2)Determination by SecretaryThe regulations promulgated under this Act shall apply until the Secretary
			 determines that the State is effectively enforcing within that State’s
			 boundaries measures that are as  or more restrictive than the regulations
			 promulgated under this Act.(3)Formal agency hearingIf a State requests a formal agency hearing, the Secretary shall not apply the regulations
			 promulgated under this Act within that State’s boundaries
			 unless the hearing record supports a determination under clause (i) or
			 (ii) of paragraph  (1)(C).(f)Review of State laws and regulationsTo ensure that the purposes of subsection (e) are carried out, the Secretary shall undertake a
			 continuing review of the laws of each State to which subsection (e)
			 applies or may apply and the extent to which such laws and regulations are
			 enforced.9.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by
			 American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands
			 to the same extent provided to the territories of
			 other nations.10.Exclusive economic zone notificationMasters of commercial fishing vessels of nations fishing under the management authority
			 of the South Pacific Fisheries Convention that do not carry vessel
			 monitoring systems capable of communicating with U.S. enforcement
			 authorities shall, prior to, or as soon as reasonably possible after,
			 entering and transiting the exclusive economic zone seaward of the
			 Convention Area—(1)notify the U.S. Coast Guard of the name, flag state, location, route, and destination of the vessel
			 and of the circumstances under which it will enter U.S. waters;(2)ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the
			 place it is normally used for fishing and placed where it is not readily
			 available for fishing; and(3)if requested by an enforcement officer, proceed to a specified location so that a vessel inspection
			 can be conducted.11.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce such sums as may be necessary
			 to carry out this Act and to pay the United States contribution to the
			 Commission under Article 15 of the South Pacific Fisheries Convention.1.Short titleThis Act may be cited as the
		  South Pacific Fisheries Convention Implementation Act.2.DefinitionsIn this Act:(1)Advisory CommitteeThe term Advisory Committee means the advisory committee established under section 3.(2)CommissionThe term Commission means the South Pacific Fisheries Commission established pursuant to the South Pacific Fisheries
			 Convention.(3)CommissionerThe term Commissioner means a U.S. Commissioner appointed under section 3.(4)Convention AreaThe term Convention Area means—(A)the waters of the Pacific Ocean beyond areas of national jurisdiction and in accordance with
			 international law jurisdiction, bounded by the 10° parallel of north
			 latitude and the 20° parallel of south latitude and by the 135° meridian
			 of east longitude and the 150° meridian of west longitude; and(B)the waters of the Pacific Ocean beyond areas of national jurisdiction and in accordance with
			 international law jurisdiction—(i)east of a line extending south along the 120° meridian of east longitude from the outer limit of
			 the national jurisdiction of Australia off the south coast of Western
			 Australia to the intersection with the 55° parallel of south latitude;
			 then due east along the 55° parallel of south latitude to the intersection
			 with the 150° meridian of east longitude; then due south along the 150°
			 meridian of east longitude to the intersection with the 60° parallel of
			 south latitude;(ii)north of a line extending east along the 60°  parallel of south latitude from the 150° meridian of
			 east longitude to the intersection with the 67° 16' meridian of west
			 longitude;(iii)west of a line extending north along the 67° 16' meridian of west longitude from the 60° parallel
			 of south latitude to its intersection with the outer limit of the national
			 jurisdiction of Chile; then along the outer limits of the national
			 jurisdictions of Chile, Peru, Ecuador and Colombia to the intersection
			 with the 2° parallel of north latitude; and(iv)south of a line extending west along the 2° parallel of north latitude (but not including the
			 national jurisdiction of Ecuador (Galapagos Islands)) to the intersection
			 with the 150°	meridian of west longitude; then due north along the 150° 
			 meridian of west longitude to its intersection with 10° parallel of north
			 latitude; then west along the 10° parallel of north latitude to its
			 intersection with the outer limits of the national jurisdiction of the
			 Marshall Islands; and then generally south and around the outer limits of
			 the national jurisdictions of Pacific States and territories, New Zealand
			 and Australia until it connects to the commencement of the line described
			 in clause (i).(5)CouncilThe term Council means the Western Pacific Regional Fishery Management Council.(6)Exclusive economic zoneThe term exclusive economic zone means the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983.(7)Fishery resources(A)In generalThe term fishery resources means all fish within the Convention Area.(B)InclusionsThe term fishery resources includes mollusks, crustaceans, and other living
			 marine resources as may be decided by the Commission.(C)ExclusionsThe term fishery resources does not include—(i)sedentary species in so far as they are subject to the national jurisdiction of coastal States
			 pursuant to Article 77 paragraph 4 of the 1982 Convention;(ii)highly migratory species listed in Annex I of the 1982 Convention;(iii)anadromous species;(iv)catadromous species;(v)marine mammals;(vi)marine reptiles; or(vii)sea birds.(8)Fishing(A)In generalThe term fishing means—(i)the actual or attempted searching for, catching, taking, or harvesting of fishery resources;(ii)engaging in any activity that can reasonably be expected to result in the locating, catching,
			 taking, or harvesting of fishery resources for any purpose;(iii)transshipment and any operation at sea in direct support of, or in preparation for, any activity
			 described
			 in this subparagraph; or(iv)the use of any vessel, vehicle, aircraft, or hovercraft, in relation to any activity described in
			 clauses (i) through (iii).(B)ExclusionsThe term fishing does not include any operation related to an emergency involving the health or safety of a crew
			 member or the safety of a fishing vessel.(9)Fishing vesselThe term fishing vessel means any vessel used or intended for use for the purpose of fishing, including a support ship,
			 a carrier vessel, or any other vessel directly involved in such fishing
			 operations.(10)PanelThe term Panel means the Council’s Advisory Panel.(11)PersonThe term person means—(A)any individual, whether or not a citizen or national of the United States;(B)any corporation,
			 partnership, association, or other entity, whether or not organized or
			 existing under the laws of any State; or(C)any Federal, State, local,
			 tribal, or foreign government or any entity of such government.(12)SecretaryThe term Secretary means the Secretary of Commerce.(13)South Pacific Fisheries ConventionThe term South Pacific Fisheries Convention means the Convention on the Conservation and Management of the High Seas Fishery Resources in the
			 South Pacific Ocean (including any annexes, amendments, or protocols that
			 are in force, or have come into force, for the United States), which was
			 adopted at Auckland on November 14, 2009.(14)StateThe term State means each of the several States of the United States, the District of Columbia, American Samoa,
			 Guam, and any other commonwealth, territory, or possession of the United
			 States.(15)Straddling stockThe term straddling stock means a stock of fishery resources which migrates between, or occurs in, the economic exclusion
			 zone of 1 or more parties to the Convention and the Convention Area.(16)TransshipmentThe term transshipment means the unloading of all or any of the fishery resources or fishery resources products derived
			 from fishing in the
			 Convention Area on board a fishing vessel to another fishing vessel either
			 at sea or in port.(17)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.3.Appointment of U.S. Commissioners(a)Appointment(1)In generalThe United States shall be represented on the Commission by not more than 3 U.S. Commissioners. In
			 making each appointment, the President shall select a Commissioner from
			 among individuals who are knowledgeable or experienced concerning fishery
			 resources in the South Pacific Ocean.(2)RepresentationAt least 1 of the Commissioners shall be—(A)serving at the pleasure of the President, an officer or employee of—(i)the Department of Commerce;(ii)the Department of State; or(iii)the United States Coast Guard; and(B)the chairperson or designee of the Council.(b)Alternate CommissionersThe Secretary of State, in consultation with the Secretary, may designate from time to time and for
			 periods of time considered appropriate an alternate Commissioner to the
			 Commission. An alternate Commissioner may exercise all powers and duties
			 of a Commissioner in the absence of a Commissioner
			 appointed under subsection (a).(c)Administrative matters(1)Employment statusAn individual serving as a Commissioner, or as an alternate Commissioner, other than an officer or
			 employee of the U.S. Government,
			 shall not be considered a Federal employee, except for the purposes of
			 injury
			 compensation or tort claims liability as provided in chapter 81 of title
			 5, United States Code
			 and chapter 171 of title 28, United States Code.(2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an officer of the
			 United States while so serving, shall receive no compensation for the
			 individual’s services as such Commissioner or alternate Commissioner.(3)Travel expenses(A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate 
			 Commissioner in accordance with the Federal Travel Regulations and
			 sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States
			 Code.(B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State
			 under this paragraph.(d)Advisory committee(1)Establishment of permanent advisory committee(A)MembershipThere is established an advisory committee which shall be composed of 7 members appointed by the
			 Secretary, including—(i)a member engaging in commercial fishing in the management area of the Council;(ii)2 members from the indigenous population of the Pacific including a Native Hawaiian and a
			 native-born inhabitant of any possession of the United States in the
			 Pacific;(iii)a member that is a marine fisheries scientist and a member of the Council's Scientific and
			 Statistical Committee;(iv)a member representing a non-governmental organization active in fishery issues in the Pacific;(v)a member nominated by the Governor of the State of Hawaii; and(vi)a member designated by the Council.(B)Terms and privilegesEach member of the Advisory Committee shall serve for a term of 2 years and shall be eligible for
			 reappointment for not more than 3 consecutive terms. The Commissioners
			 shall notify the Advisory Committee in advance of each meeting of the
			 Commissioners. The Advisory Committee may attend each meeting and may
			 examine and be heard on all proposed programs, investigations, reports,
			 recommendations, and regulations of the Commissioners.(C)ProceduresThe Advisory Committee shall determine its organization and prescribe its practices and procedures
			 for carrying out its functions under this Act, the South Pacific Fisheries
			 Convention, and the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1801 et seq.). The Advisory Committee shall publish and
			 make available to the public a statement of its organization, practices,
			 and procedures. A majority of the members of the Advisory Committee shall
			 constitute a quorum to conduct business. Meetings of the Advisory
			 Committee, except when in executive session, shall be open to the public.
			 Prior notice of each non-executive meeting shall be made public in a
			 timely fashion. The Advisory Committee shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).(D)Provision of informationThe Secretary and the Secretary of State shall furnish the Advisory Committee with relevant
			 information concerning fishery resources and international fishery
			 agreements.(2)Administrative matters(A)Support servicesThe Secretary shall provide to the Advisory Committee in a timely manner such administrative and
			 technical support services as are necessary to function effectively.(B)Compensation; status; expensesAn individual appointed to serve as a member of the Advisory Committee—(i)shall serve without pay; and(ii)shall not be considered a Federal employee, except for the purposes of injury compensation or tort
			 claims liability as provided in chapter 81 of title 5, United States Code,
			 and chapter 171 of title 28, United States Code.(e)Memorandum of understandingFor fishery resources in the Convention Area, the Secretary, in coordination with the Secretary
			 of State, shall develop a memorandum of understanding with the Council
			 that clarifies the role of the Council with respect to—(1)participation in U.S. delegations to international fishery organizations in the Pacific Ocean,
			 including government-to-government consultations;(2)providing formal recommendations to the Secretary and the Secretary of State regarding necessary
			 measures for both domestic and foreign fishing vessels;(3)coordinating positions with the U.S. delegation for presentation to the appropriate international
			 fishery organization; and(4)recommending those domestic fishing regulations that are consistent with the actions of the
			 international fishery organization, for approval and implementation under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1801 et seq.).4.Authority and responsibility of the Secretary of StateThe Secretary of State may—(1)receive and transmit, on behalf of the United States, reports, requests, recommendations,
			 proposals, decisions, and other communications of and to the Commission;(2)in consultation with the Secretary, approve, disapprove, object to, or withdraw objections to
			 bylaws and rules, or amendments thereof, adopted by the Commission;(3)with the concurrence of the Secretary, approve or disapprove the general
			 annual program of the Commission with respect to conservation and
			 management measures and other measures proposed or adopted in accordance
			 with the South Pacific Fisheries Convention; and(4)act upon, or refer to other appropriate authority, any communication under paragraph (1).5.Authority of the Secretary of Commerce(a)Promulgation of regulationsThe Secretary, in consultation with the Secretary of State and, with respect to enforcement
			 measures, the Secretary of the department in which the Coast Guard is
			 operating, is authorized to promulgate such regulations as may be
			 necessary to carry out U.S. international obligations under the South
			 Pacific Fisheries Convention and this Act, including recommendations and
			 decisions adopted by the Commission. If the Secretary has discretion in
			 the implementation of 1 or more measures adopted by the Commission that
			 would govern a straddling stock under the authority of the Council, the
			 Secretary shall promulgate, to the extent practicable within the
			 implementation schedule of the South Pacific Fisheries Convention and any
			 recommendations and decisions adopted by the Commission, such regulations
			 in accordance with the procedures established by the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(b)Rule of constructionRegulations promulgated under subsection (a) shall be applicable only to a person or a fishing
			 vessel that is or has engaged in fishing, or fishery resources
			 covered by the South Pacific Fisheries Convention under this Act.(c)Additional authorityThe Secretary may conduct, and may request and utilize on a reimbursed or non-reimbursed basis the
			 assistance, services, personnel, equipment, and facilities of other
			 Federal departments and agencies in—(1)scientific, research, and other programs under this Act;(2)fishing operations and biological experiments for purposes of scientific investigation or other
			 purposes necessary to implement the South Pacific Fisheries Convention;(3)the collection, utilization, and disclosure of such information as may be necessary to implement
			 the South Pacific Fisheries Convention, subject to sections 552 and 552a
			 of title 5, United States Code, and section 402(b) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1881a(b));(4)if recommended by the Commissioners, the assessment and collection of fees, not to exceed 3 percent
			 of the ex-vessel value of fishery resources harvested by vessels of the
			 United States in fisheries conducted in the Convention Area, to recover
			 the actual costs to the United States of management and enforcement under
			 this Act, which shall be deposited as an offsetting collection in, and
			 credited to, the account providing appropriations to carry out the
			 functions of the Secretary under this Act; and(5)the issuance of permits to owners and operators of U.S. vessels to engage in fishing in
			 the Convention Area seaward of the U.S. exclusive economic zone, under
			 such terms and conditions as the Secretary may prescribe, including the
			 period of time that a permit is valid.(d)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management
			 programs administered under this Act, the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna
			 Act of 1988 (16 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16
			 U.S.C. 1821 note) (relating to Pacific albacore tuna), the Atlantic Tunas
			 Convention Act (16 U.S.C. 971 et seq.), and the Western and Central
			 Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.).(e)Judicial review of regulations(1)In generalRegulations promulgated by the Secretary under this Act shall be subject to judicial review to the
			 extent authorized by, and in accordance with, chapter 7 of title 5, United
			 States Code, if a
			 petition for such review is filed not later than 30 days after the date on
			 which
			 the regulations are promulgated or the action is published in the Federal
			 Register, as applicable.(2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition
			 filed in accordance with paragraph (1), not later than 30 days after
			 the date the Secretary is served with that petition, except that the
			 appropriate court may extend the period for filing such a response upon a
			 showing by the Secretary of good cause for that extension.(3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record
			 for the regulations that are the subject of the petition.(4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall
			 assign the matter for hearing at the earliest possible date.6.Enforcement(a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating—(1)shall administer and enforce this Act and any regulations issued under this Act, except to the
			 extent otherwise provided for in the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1801 et seq.); and(2)may request and utilize on a reimbursed or non-reimbursed basis the assistance, services,
			 personnel, equipment, and facilities of other Federal departments and
			 agencies in the administration and enforcement of this Act.(b)Secretarial actionsExcept as provided under subsection (c), the Secretary and the Secretary of the department in which
			 the Coast Guard is operating shall
			 prevent any person from violating this Act with respect to fishing or the
			 conservation of fishery resources in the Convention Area  in the same
			 manner, by the same
			 means, and with the same jurisdiction, powers, and duties as though
			 sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into
			 and
			 made a part of this Act. Any person that violates any provision of this
			 Act is subject to the penalties and entitled to the privileges and
			 immunities provided in the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.) in the same manner, by the same
			 means, and with the same jurisdiction, power, and duties as though
			 sections 308 through 311 of that Act (16 U.S.C. 1858, 1859, 1860, 1861)
			 were
			 incorporated into and made a part of this Act.(c)Jurisdiction of the courts(1)In generalSubject to paragraphs (2) and (3), the district courts of the United States shall have exclusive
			 jurisdiction over any case or
			 controversy arising under the provisions of this Act, and any such court
			 may at any time—(A)enter restraining orders or prohibitions;(B)issue warrants, process in rem, or other process;(C)prescribe and accept satisfactory bonds or other security; and(D)take such other actions as are in the interest of justice.(2)Hawaii and Pacific insular areasIn the
			 case of Hawaii or any possession of the United States in the Pacific
			 Ocean, the appropriate court is the United States District Court for the
			 District of Hawaii, except that—(A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for
			 the District of Guam; and(B)in the case of the Northern Mariana Islands, the appropriate court is the United States District
			 Court for the District of the Northern Mariana Islands.(3)ConstructionEach violation shall be a separate offense and the offense shall be deemed to have been committed
			 not only in the district where the violation first occurred, but also in
			 any other district authorized by law. Any offense not committed in any
			 district is subject to the venue provisions of section 3238 of title 18,
			 United States Code.(d)Confidentiality(1)In generalAny information submitted to the Secretary in compliance with any requirement under this Act shall
			 be confidential and may not be disclosed, except—(A)to a Federal employee who is responsible for administering, implementing, or enforcing this Act;(B)to the Commission, in accordance with requirements in the South Pacific Fisheries Convention and
			 decisions of the Commission, and, insofar as possible, in accordance with
			 an agreement with the Commission that prevents public disclosure of the
			 identity or business of any person;(C)to a State or Council employee pursuant to an agreement with the
			 Secretary
			 that prevents public disclosure of the identity or business of any person;(D)when required by court order; or(E)when the Secretary has obtained written authorization from the person submitting such information
			 to release such information to another person for a reason not otherwise
			 provided for in this paragraph, and such release does not violate other
			 requirements of this Act.(2)Use of information(A)In generalExcept as provided under subparagraph (B), the Secretary shall promulgate regulations
			 regarding the procedures the Secretary considers necessary to preserve the
			 confidentiality of information under this Act.(B)ExceptionThe Secretary may release or make public information submitted under this Act if the information is
			 in any aggregate or summary form that does not directly or indirectly
			 disclose the identity or business of any person.(3)Rule of constructionNothing in this subsection shall be interpreted or construed to prevent the use for conservation
			 and management purposes by the Secretary of any information submitted
			 under this Act.7.Prohibited actsIt is unlawful for any person—(1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act;(2)to use any fishing vessel to engage in fishing without, or after the revocation or during the
			 period of
			 suspension of, an applicable permit issued under this Act;(3)to refuse to permit any officer authorized to enforce the provisions of this Act to board a fishing
			 vessel subject to such person’s control for the purposes of conducting any
			 search, investigation, or inspection in connection with the enforcement of
			 this Act or the South Pacific Fisheries Convention;(4)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized
			 officer in the conduct of any search, investigation, or inspection in
			 connection with the enforcement of this Act or the South Pacific Fisheries
			 Convention;(5)to resist a lawful arrest for any act prohibited by this Act or any regulation promulgated or
			 permit issued under this Act;(6)to knowingly and willfully ship, transport, offer for sale, sell, purchase, import, export, or have
			 custody, control, or
			 possession of, any fishery resources taken or retained in violation of
			 this
			 Act or any
			 regulation or permit referred to in paragraph (1) or (2);(7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person,
			 knowing that such other person has committed any act prohibited by this
			 section;(8)to knowingly and willfully submit to the Secretary false information (including false information
			 regarding the capacity and extent to which a United States fish processor,
			 on an annual basis, will process a portion of the optimum yield of a
			 fishery that will be harvested by fishing vessels of the United States),
			 regarding any matter that the Secretary is considering in the course of
			 carrying out this Act;(9)to assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with
			 any observer on a vessel under this Act, or any data collector employed by
			 or
			 under contract to any person to
			 carry out responsibilities under this Act;(10)to engage in fishing in violation of any regulation adopted pursuant to this Act;(11)to knowingly and willfully ship, transport, purchase, sell, offer for sale, import, export, or have
			 in custody, possession,
			 or control any fishery resources taken or retained in violation of such
			 regulations;(12)to fail to make, keep, or furnish any catch returns, statistical records, or other reports required
			 to be made, kept, or furnished under this Act;(13)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of
			 the United States;(14)to import, in violation of any regulation adopted pursuant to this Act, any fishery
			 resources in
			 any form of those species subject to regulation pursuant to a
			 recommendation, resolution, or decision of the Commission, or any fishery
			 resources in
			 any form not under regulation but under investigation by the Commission,
			 during the period the fishery resources have been denied entry in
			 accordance
			 with the
			 provisions of this Act;(15)to make or submit any false record, account, or label for, or any false identification of, any
			 fishery resources which have been, or are intended to be imported,
			 exported,
			 transported, sold, offered for sale, purchased, or received in interstate
			 or foreign commerce; or(16)to refuse to authorize and accept boarding by a duly authorized inspector pursuant to procedures
			 adopted by the Commission for the boarding and inspection of fishing
			 vessels in the Convention Area.8.Cooperation in carrying out Convention(a)Federal and State agencies; private institutions and organizationsThe Secretary may cooperate with any Federal agency, any public or private institution or
			 organization within the United States or abroad, and, through the
			 Secretary of State, a duly authorized official of the government of any
			 party to the South Pacific Fisheries Convention, in carrying out
			 responsibilities under this Act.(b)Scientific and other programs; facilities and personnelEach Federal agency is authorized, upon the request of the Secretary, to cooperate in the conduct
			 of scientific and other programs and to furnish facilities and personnel
			 for the purpose of assisting the Commission in carrying out its duties
			 under the South Pacific Fisheries Convention.(c)Sanctioned fishing operations and biological experimentsNothing in this Act, or in the laws of any State, prevents the Secretary or the Commission from—(1)conducting or authorizing the conduct of fishing operations and biological experiments at any time
			 for purposes of scientific investigation; or(2)discharging any other duties prescribed by the South Pacific Fisheries Convention.(d)State jurisdiction not affectedNothing in this Act shall be construed to
			 diminish or to increase the jurisdiction of any State in the territorial
			 sea of the United States.9.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by
			 American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands
			 to the same extent provided to the territories of
			 other nations.10.Exclusive economic zone notificationMasters of commercial fishing vessels of nations fishing under the management authority
			 of the South Pacific Fisheries Convention that do not carry vessel
			 monitoring systems capable of communicating with U.S. enforcement
			 authorities shall, prior to, or as soon as reasonably possible after,
			 entering and transiting the exclusive economic zone seaward of the
			 Convention Area—(1)notify the U.S. Coast Guard of the name, flag state, location, route, and destination of the vessel
			 and of the circumstances under which it will enter U.S. waters;(2)ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the
			 place it is normally used for fishing and placed where it is not readily
			 available for fishing; and(3)if requested by an enforcement officer, proceed to a specified location so that a vessel inspection
			 can be conducted.11.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary and the Secretary of State such sums as
			 may be necessary to carry out this Act and to pay the United States
			 contribution to the Commission under Article 15 of the South Pacific
			 Fisheries Convention.(b)International cooperation and assistance(1)In generalSubject
			 to the limits of available appropriations and consistent with applicable
			 law, the
			 Secretary or the Secretary of State shall provide appropriate assistance,
			 including grants, to developing nations and international organizations of
			 which such nations are members to assist those nations in meeting their
			 obligations under the Convention.(2)Transfer of fundsSubject to the limits of available appropriations and consistent with other applicable law, the
			 Secretary and the Secretary of State are authorized to transfer funds to
			 any
			 foreign government, international, non-governmental, or international
			 organization, including the Commission, for purposes of carrying out the
			 international
			 responsibilities under paragraph (1).December 8, 2014Reported with an amendment